Citation Nr: 1008653	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy secondary to biochemical exposure 
and testing as a result of participation in Project 112.  

2.  Entitlement to service connection for a heart disorder 
secondary to biochemical exposure and testing as a result of 
participation in Project 112.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) secondary to biochemical exposure and 
testing as a result of participation in Project 112, not to 
include a major depressive disorder.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected major depressive disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active military service from March 1964 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Muskogee, 
Oklahoma.  In January 2003, the RO denied claims for service 
connection for diabetes mellitus, and PTSD.  In December 
2003, the RO granted service connection for this disability, 
and assigned a 30 percent rating.  In March 2004, the RO 
denied a claim for service connection for a heart condition.  
In January 2007, the Board remanded the service connection 
claims for additional development.  

In March 2006, a videoconference hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
has been produced and has been included in the claims folder 
for review.  

In January 2005, the Veteran filed a claim for a total rating 
on the basis of individual unemployability due to service-
connected disability (TDIU).  This issue has not been 
adjudicated by the RO, and is referred to the RO for 
appropriate action.  

The issue of entitlement to an initial evaluation in excess 
of 30 percent for service-connected major depressive disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not have diabetes mellitus, a heart 
disorder, or PTSD, that is related to his service, to include 
as due to participation in Project 112.  


CONCLUSION OF LAW

Diabetes mellitus, a heart disorder, and PTSD, were not 
incurred in, or aggravated by, active service, and diabetes 
mellitus may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran served on active duty in the US Army for 
approximately two years.  He has asserted that while serving, 
he was exposed to chemicals while stationed at the Edgewood 
Arsenal (now a part of the Aberdeen Proving Grounds).  He 
contends that this exposure resulted in the development of 
diabetes mellitus, a heart disability, and PTSD.  

In May 2002, the Department of the Army's Medical Research 
Institute of Chemical Defense wrote the Veteran a letter 
which states that between July and August of 1965, he was 
exposed to N-Methyl-4-piperidyl cyclobutylphnylglycolate, 
Ethyl-S-2 diisopropylaminoethyl methylphosphonothiolate, and 
other chemicals, while stationed at Edgewood Arsenal.  

The Board initially notes that in January 2007, it remanded 
these claims, and directed that the Veteran be afforded due 
process notice, that he be requested to identify all relevant 
health care providers, followed by an attempt to obtain all 
relevant identified records of treatment, and that he be 
afforded examinations, to include etiological opinions.  

In June 2007, the Veteran was sent a VCAA notice in 
compliance with the Board's Remand.  In May 2008, the Veteran 
was afforded examinations covering the disabilities in issue, 
and etiological opinions were obtained with regard to the 
claims for a heart disorder, and diabetes mellitus.  PTSD was 
not diagnosed.  Under the circumstances, the Board finds that 
there has been substantial compliance with the Board's 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

With regard to another initial matter, the Veteran has 
asserted that service connection is warranted because the 
chemicals to which he is shown to have been exposed are 
"similar to" Agent Orange/herbicides, and/or Mustard Gas.  

However, the Veteran does not assert, and his service record 
does not show, that he had qualifying service in the Republic 
of Vietnam, nor has he asserted that he served in one of the 
specified units in South Korea that have been determined to 
have been exposed to herbicides.  See MR21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.  In this regard, his discharge (DD Form 214) indicates 
that he did not have any foreign or sea service, and he has 
not alleged exposure to herbicides during service in Korea.  
Rather, he has essentially argued that the chemicals to which 
he is shown to have been exposed are "similar to" Agent 
Orange/herbicides, and/or Mustard Gas.  See Veteran's 
letters, dated in June 2002 (in which he denied service in 
Vietnam); February 2009 (VA Form 9).  

In summary, the Veteran is not shown to have had qualifying 
service in the Republic of Vietnam, or Korea, nor is he shown 
to have been exposed to Agent Orange or Mustard Gas.  
Accordingly, the laws pertaining to veterans who have been 
exposed to Agent Orange, and Mustard Gas, are not applicable, 
and service connection is not warranted on these bases.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), 3.316 (2009); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be presumed for certain 
chronic diseases, including diabetes mellitus, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).    

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

There is no specific statute or regulation pertaining to the 
development of claims for Veteran who participated in Project 
112.   However, applicable VHA directives have been followed, 
and as previously discussed, the service department has 
verified certain chemical exposures during service.    

The Veteran's service treatment reports show that in 
September 1965, he sought treatment for complaints of chest 
pain and dizziness.  An associated chest X-ray report notes 
tiny densities in the right midlung that were probably 
calcified.  There was no diagnosis.  The Veteran's separation 
examination report, dated in January 1966, shows that his 
endocrine system, psychiatric condition, and his heart, were 
all clinically evaluated as normal, and that urinalysis was 
negative for sugar.  An associated January 1966 chest X-ray 
report notes a normal chest.  In an associated "report of 
medical history," the Veteran denied a history of pain or 
pressure in his chest, palpitation or pounding heart, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and "nervous trouble of any 
sort."  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1994 and 2008.  To the 
extent it is relevant, this evidence is discussed below.  

A.  PTSD

The Board first notes that in December 2003, the RO granted 
service connection for major depressive disorder.  

The Veteran's service treatment reports do not show 
complaints of, treatment for, or a diagnosis of, an acquired 
psychiatric disorder.  The Veteran's separation examination 
report, dated in January 1966, shows that his psychiatric 
condition was clinically evaluated as normal.  

As for the post-service medical evidence, a number of VA 
progress notes contain notations of "depression/ptsd."  

A QTC examination report, dated in November 2003, contains an 
Axis I diagnosis of major depressive disorder.  The examiner 
indicated that the Veteran's records had been reviewed.  

A VA mental disorders examination report, dated in May 2008, 
shows that the Axis I diagnosis was major depressive 
disorder.  The examiner indicated that the Veteran's C-file 
had been reviewed.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  In this case, the service 
treatment records do not show any relevant treatment, nor was 
a psychiatric disorder noted upon separation from service.  
In addition, the Veteran was not found to have PTSD in the 
only two examination reports of record, i.e., the November 
2003 and May 2008 examination reports.  VA progress notes 
show that he was repeatedly found not to have acquired 
psychiatric disorders other than PTSD.  See e.g., January 
2003 VA psychiatric evaluation (containing an Axis I 
diagnosis of depressive disorder, not otherwise specified).  
Although the Board has considered the notations of PTSD in 
the VA progress notes, these tend to have been noted in 
association with depression, and in association with 
treatment of physical disorders such as heart disease.  None 
of them include findings to show that the criteria for PTSD 
have been met, see Quick Reference to the Diagnostic Criteria 
from DSM-IV at 209-210 (American Psychiatric Association 
1994), and they appear to be "by history" only.  
Furthermore, there is no competent evidence to show that the 
Veteran currently has PTSD that is related to his service.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.  

B.  Heart Disorder and Diabetes Mellitus

With regard to the claims for a heart disorder, and diabetes 
mellitus, the post-service evidence shows that the Veteran 
was diagnosed with diabetes mellitus in 1994.  VA hospital 
reports, covering treatment provided in December 2002, note a 
history of smoking one pack per day since age 15, and that he 
did not appear to exhibit PTSD symptoms.  These reports note 
CAD (coronary artery disease), and hyperlipidemia, and that 
the Veteran's high risks for cardiovascular and neurological 
disease were diabetes mellitus, high LDL (high-density 
lipoprotein), and smoking.  VA progress notes include 
notations of hypertension, hyperlipidemia, and tobacco 
dependence, that the Veteran smoked one pack of cigarettes 
per day, and a history of MI (myocardial infarction) in the 
mid-1960's "per patient," and CAD, status post angioplasty 
in 2000.  An October 2004 VA progress note indicates that the 
Veteran had been counseled to quit smoking, and that smoking 
can cause heart disease.  Private treatment reports include 
notations of hyperlipidemia.  

A private treatment report from W.A.C., M.D., dated in March 
2001, notes chronic hyperlipidemia, a mildly abnormal 
electrocardiogram, chronic intermittent atypical chest 
discomfort of unclear significance, chronic diabetes, and a 
family history of heart disease.  A private treatment report 
from J.E.F., M.D., dated in January 2007, notes a 50-year 
history of smoking.   

The Board finds that the claims must be denied.  The 
Veteran's service treatment reports do not show any relevant 
treatment, nor were there any relevant findings in his 
separation examination report.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303(a).  As for the post-service medical evidence, the 
earliest relevant medical evidence is dated no earlier than 
1994.  This is over 27 years after separation from service, 
and this period without treatment weighs against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a nexus between 
diabetes mellitus, or a heart disorder, and the Veteran's 
service.  See 38 C.F.R. § 3.303(d).  In this regard, the 
Veteran is shown to have a number of risk factors for heart 
disease, and the only competent opinions of record are found 
in the May 2008 VA examination report.  These opinions weigh 
against the claims for diabetes mellitus, and a heart 
disorder.  These opinions are both are shown to have been 
based on a C-file review, and they are considered to be 
highly probative evidence against these claims.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  Finally, there is 
no medical evidence to show that diabetes mellitus was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
summary, the evidence does not show that the Veteran has 
diabetes mellitus, or a heart disorder, that is related to 
his service, and the Board finds that the preponderance of 
the evidence is against the claims, and that the claims must 
be denied.   

C.  Conclusion

In reaching these decisions, the Board has reviewed the 
articles submitted by the Veteran regarding Project 112, 
Mustard Gas, and Agent Orange exposure.  A medical treatise, 
textbook, or article must discuss generic relationships with 
a degree of certainty for the facts of this specific case 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this case, 
the Board finds that this information does not sufficiently 
address whether the Veteran has PTSD, or whether his current 
type II diabetes mellitus, or heart disorder, is related to 
Project 112, or any other inservice chemical exposure.  Nor 
does it provide evidence that the Veteran was exposed to 
herbicides, or Mustard Gas, during his military service.  
Therefore, this information does not constitute probative 
evidence that the Veteran was exposed to herbicides, or 
Mustard Gas, or that he has PTSD, diabetes mellitus, or a 
heart disorder, that is etiologically related to military 
service, including due to exposure to N-Methyl-4-piperidyl 
cyclobutylphnylglycolate, Ethyl-S-2 diisopropylaminoethyl 
methylphosphonothiolate, or any other chemicals, while 
stationed at Edgewood Arsenal/during Project 112.  

With regard to the Veteran's own contentions, and the lay 
statement, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that PTSD, 
diabetes mellitus, and a heart disorder, were caused or 
aggravated by service that ended in 1966.  In this case, when 
the Veteran's service treatment records (which do not show 
any relevant treatment, findings, or diagnoses), and his 
post-service medical records are considered (which do not 
show any relevant treatment prior to 1994, and which do not 
contain competent evidence of a nexus between any of the 
claimed conditions and the Veteran's service), the Board 
finds that the service treatment reports, and the medical 
evidence, outweigh the lay statements, to the effect that the 
Veteran has the claimed conditions that are related to his 
service.  


II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2004 (a heart disorder), September 2004 
(diabetes mellitus), March 2005 (PTSD), and June 2007 (all 
issues).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claims for a heart disorder, and PTSD, the 
VCAA notices did not comply with the requirement that the 
notices must precede the adjudication.  However, after the 
January 2004 (a heart disorder), and March 2005 (PTSD) 
letters were sent, the case was readjudicated and in April 
2005 and September 2008, Supplemental Statements of the Case 
were provided to the appellant.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (holding that VA cured any 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Furthermore, a review of the Veteran's statements, and those 
of his representative, indicates that the Veteran, and/or 
those acting on his behalf, have actual knowledge of what is 
needed to grant the claims, and that they have had a 
meaningful opportunity to participate in the development of 
his claims.  See e.g., representative's briefs, received in 
October 2009, and January 2010.  In March 2006, he was 
afforded a hearing.  In summary, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded 
examinations, and etiological opinions have been obtained 
with regard to the claims for diabetes mellitus, and a heart 
disorder; he has been found not to have PTSD.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 


ORDER

The appeal is denied.  


REMAND 

With regard to the claim for an initial evaluation in excess 
of 30 percent for service-connected major depressive 
disorder, in December 2003, the RO granted service connection 
for this disability, and assigned a 30 percent rating.  In 
May 2004, the Veteran filed a timely notice of disagreement.  
In September 2004, a statement of the case was issued, and in 
November 2004, a timely substantive appeal was received.  In 
April 2005, a supplemental statement of the case was issued.  
Certifications of appeal (VA Form 8's), dated in October 2005 
and May 2009, indicate that this issue remains in appellate 
status, and there is no indication that this claim has been 
withdrawn.  

As additional medical evidence has been received subsequent 
to the issuance of the most recent supplemental statement of 
the case, dated in April 2005, without a waiver of RO review, 
on Remand, the RO should readjudicate the claim.  See 38 
C.F.R. §§ 19.37, 20.1304 (2009).  

The Board further notes that the Veteran's March 2006 
videoconference hearing did not specifically address this 
claim, and that the Veteran has not been afforded a hearing 
as to this issue.  On Remand, the Veteran should be afforded 
the opportunity to request a hearing on the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for his service-connected major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to request a hearing on the 
issue of entitlement to an initial 
evaluation in excess of 30 percent for 
his service-connected major depressive 
disorder.  

2.  The RO should readjudicate the issue 
on appeal, to include consideration of 
all evidence received after the most 
recent supplemental statement of the case 
(SSOC), dated in April 2005.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a SSOC that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


